Title: To George Washington from Peters & Company, 21 October 1788
From: Peters & Company
To: Washington, George



Sir
Baltim. Octr 21st 88

We received your favour of 16th Sepr and request your Pardon for not Answering it sooner, You have not mention’d what quantity of Barley you have or it’s Weight which would have enabled us to judge what price to offer for it, the Cash price we have given has been from 3/9 to 4/ for Barley weighing from 47 lb. to 49 lb. per Bushell which has been the price given in Philadelphia—It would not by any means suite us to take the Barley from your Landing as it is Totally out of our line in business but if it is agreeable to you to send it here We will give you 4/6d. if it weighs from 48 to 50 lbs. per Bushl and so in proportion if less, on condition you will give us Six Months Creditt for the amount, and you may rest assurd we will be punctual to the time agreed on the reason we cannot purchase it on any other Termes is we have expended most of our Cash in the purchase of a large Stock of Barley now on hand, and owing to the great Scarcity of

Money we have a large Stock of last Years Beer yet unsold Should our present Termes be acceptabl we shall the next Season be prepaird to remitt you Cash for your Crop, and as our demands ⟨illegible⟩ increase and from the Liberal price we give for Barley hope it will induce you to raise all you can and be assurd we shall take all you can make your an⟨swer⟩ will much oblige Your most Obt Humbe

Peters & Co.

